Order granting plaintiffs’ motion to strike out the sixth separate defense in answer of defendant Globe and Rutgers Fire Insurance Company affirmed, with ten dollars costs and disbursements. Assuming that the Admiralty Court could have determined plaintiffs’ claim 'of appellant’s liability under the policy in question, if an issue thereon were properly tendered, and made a binding decree, we are unable to find any allegation that any such issue was tendered in the admiralty proceedings or that any such determination was made. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.